DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, etc. (US 20160227160 A1) in view of Mody, etc. (US 20200210351 A1), further in view of Zabezhinsky (US 7362779 B1).
Regarding claim 1, Baek teaches that an image signal processor (See Baek: Figs. 1-3, and [0070], “FIG. 3 is a block diagram showing another example of the ISP 230 illustrated in FIG. 1. Referring to FIGS. 2 and 3, an ISP 230A-2 does not include the first DMA controller 237. The structure and operations of the ISP 230A-2 illustrated in FIG. 3 are substantially the same as or similar to those of the ISP 230A-1 illustrated in FIG. 2. Thus, detailed descriptions of the structure and operations of the ISP 230A-2 will be omitted”) comprising:
a line interleaving controller configured to receive a plurality of image data lines included in an image frame (See Baek: Figs. 1-3, and [0064], “For instance, as shown in FIG. 7 or 8 or FIGS. 13A through 13C, the multiplexing control circuit 231 may interleave line data using 
an image signal processor core including at least one pipeline circuit (See Baek: Fig. 10, and [0094], “Referring to FIG. 10, the first ISP core 233-1 may include elements 500-1 through 500-4 connected in series. The elements 500-1 through 500-4 may form a chain or a pipeline. The elements 500-1, 500-2, and 500-4 may be processing circuits that process line data. For instance, the elements 500-1, 500-2, and 500-4 may perform at least one among auto dark level compensation, bad pixel replacement, noise reduction, lens shading compensation, color correction, RGB gamma correction, edge enhancement, hue control, and color suppress”), the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines.
However, Baek fails to explicitly disclose that generate one or more virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line; and the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines.
However, Mody teaches that generate one or more virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line (See Mody: Fig. 6, and [0052], “The shared memory access circuitry 604 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Baek to have generate one or more virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line as taught by Mody in order to accommodate changes in external memory latency and avoid loss of real-time video data (See Mody: Fig. 1, and [0016], “The video acceleration circuitry disclosed herein provides improved flexibility and performance by providing communication between streaming accelerators and memory-to-memory processing accelerators via a shared memory that is included on the SoC. Data transfers to the external memory are provided via a single common DMA controller to reduce DMA controller circuit area. The accelerators include load/store engines that access the shared memory. The load/store engines hide access latency and access the shared memory as variable depth circular buffers. Providing for changes in the depth of the circular buffers allows the video acceleration circuitry to accommodate changes in external memory latency and avoid loss of real-time video data. The load/store engines also allow for data retrieved from the shared memory to be presented to the hardware accelerator with a unit size that is most efficient for processing by the hardware accelerator”). Baek teaches a method and system that may interleave first image data line and second image data line, and transmit the interleaved data stream; while Mody teaches a system and method that may add virtual lines to the image frame to make the hardware accelerator with a unit size process he data most efficiently. Therefore, it is obvious to one of ordinary skill in the art to modify Baek by Mody to add virtual lines to the interleaved image data lines to make the data processing more efficiently. The motivation to modify Baek by Mody is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Baek, modified by Mody, fails to explicitly disclose that the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines.
However, Zabezhinsky teaches that the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller (See Zabezhinsky: Fig. 2, and Col. 3 Lines 57-67, “Serial backplane architecture 200 may include any number of port cards 202 configured to communicate with one another via a crosspoint switch fabric 204. For the sake of simplicity, FIG. 2 only depicts two port cards 202. Port card 202 generally includes a receiver 206, a transmitter 208, one or more components 210 related to data processing and/or data formatting, and a transceiver 212 that also functions as a serializer/deserializer. Depending upon the particular application, port card 202 may be alternately configured and the techniques of the present invention are not limited to the example architecture shown in FIG. 2”; and Fig. 6, and Col. 8 Lines 19-23, “The de-skewed data is processed by rotating interleaver 608 in accordance with the rotating interleaving procedure described herein. Groups of bytes enter rotating interleaver 608 simultaneously from each channel, however, rotating interleaver 608 outputs groups of bytes sequentially”), the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines (See Zabezhinsky: Fig. 7, and Col. 9 Lines 65-67 ~ Col. 10 Lines 1-14, “At the end of the current incoming data frame, a query task 720 may be performed to check whether the next incoming data frame has started. A negative determination will occur as a result of a framing error and should not occur during normal operation. If, however, this should occur, then rotating deinterleaving process 700 can be reentered at task 702 in an attempt to reestablish frame alignment. Assuming that the next incoming data frame has been properly received, a task 722 is performed to rotate the initialized channel sequence and form a new channel sequence. Task 722 ensures that the first channel selected in task 708 sequentially changes for each new incoming data frame, thus distributing the FAS periodically in each subframe structure. Thus, N different channel sequences will be generated by process 700. The channel sequences will follow this general pattern”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Baek to have the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller, the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines as taught by Zabezhinsky in order to provide frame synchronization information for all of the serial backplane channels (See Zabezhinsky: Col.  lines 53-57, “The frame alignment technique manipulates digital wrapper frame data to allow the transmission of such data over serial backplane lines with no loss of information, while providing frame synchronization information for all of the serial backplane channels”). Baek teaches a method and system that may interleave first image data line and second image data line, and transmit the interleaved data stream; while Zabezhinsky teaches a system and method that may use the frame alignment signal to deinterleaving the received image signals to establish the set of subframe structure. Therefore, it is obvious to one of ordinary skill in the art to modify Baek by Zabezhinsky to sequentially process the image date by deinterleaving the data stream and synchronizing the subframes. The motivation to modify Baek by Zabezhinsky is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 1 as outlined above. Further, Mody teaches that the image signal processor of claim 1, wherein the plurality of processing modules include:
one or more delayed processing modules, each configured to perform a delayed filtering operation on a target data line to be processed based on one or more delayed data lines received after the target data line (See Mody: Fig. 6, and [0048], “FIG. 6 shows a block diagram for an example of a load/store engine 600 in accordance with the present disclosure. The load/store engine 600 is an implementation of the load/store engine 412 and/or the load/store engine 504. The load/store engine 600 is a circuit that transfers data between the shared memory 214 and a hardware accelerator. The load/store engine 600 includes a local buffer 602 and shared memory access circuitry 604. The local buffer 602 is a memory that temporarily stores data retrieved from the shared memory 214 for processing by the accelerator (e.g., stream processing accelerator 400 or the block processing accelerator 500) and temporarily stores data produced by the accelerator that is being transferred to the shared memory 214 for storage. The local buffer 602 allows the load/store engine 600 to insulate the processing circuitry (e.g., the processing circuitry 402, the processing circuitry 410, or the processing circuitry 502) of the accelerator from delays in accessing the shared memory 214, and to accumulate data sufficient to form a data unit for transfer to the shared memory 214. In some implementations, the load/store engine 600 may read and write to the shared memory 214 in 64 byte data units. For example, the load/store engine 600 may prefetch data from the shared memory 214 and store the prefetched data in the local buffer 602 so that the processing circuitry 402 sees no delays in accessing the data stored in the shared memory 214. Similarly, the data produced by the processing circuitry 410 is stored in the local buffer 602 so that the processing circuitry 410 sees no delays in transfer of the data to the shared memory 214”).
Regarding claim 3, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 2 as outlined above. Further, Mody teaches that the image signal processor of claim 2, wherein the image signal processor core performs the delayed filtering operation on the end image data lines on the fly in synchronization with the virtual data lines received from the line interleaving controller, and the image signal processor receives data lines from the line interleaving controller while the image signal processor core performs the delayed filtering operation on the end image data lines (See Mody: Figs. 1-2, and [0022], “The hardware thread scheduler 202 may be configured (e.g., programmed prior to commencement of video stream processing) to automatically initiate frame processing and thereby reduce the need for software interaction with the VPAC 108 during processing of an image stream. As each frame of an image stream is processed by the VPAC 108, the hardware thread scheduler 202 may automatically initiate processing of a next frame by the VPAC 108 without intervention by an external processor (e.g., the GPP 106). Accordingly, real-time processing in the VPAC 108 is not subject to the timing delays and uncertainties associated with initiating frame processing via software”).
Regarding claim 4, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 2 as outlined above. Further, Mody teaches that the image signal processor of claim 2, wherein the line interleaving controller determines a number of the virtual data lines based on module delay sizes of the delayed processing modules, each module delay size indicating a number of the delay data lines of each delayed processing module (See Mody: Fig. 6, and [0052], “Similarly, output of processing circuitry that includes an arbitrary number of data units (bits, bytes, etc.) may be broken into lines by the virtual line conversion circuitry 610, where each line includes a predetermined number of data units, and written to the shared memory 214 as lines to optimize memory transfer efficiency”).
Regarding claim 5, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 4 as outlined above. Further, Baek teaches that the image signal processor of claim 4, wherein the image signal processor core includes a single pipeline circuit (See Baek: Fig. 10, and [0094], “Referring to FIG. 10, the first ISP core 233-1 may include elements 500-1 through 500-4 connected in series. The elements 500-1 through 500-4 may form a chain or a pipeline”), and
wherein the line interleaving controller generates and outputs the virtual data lines such that the number of the virtual data lines is equal to a sum of the module delay sizes of the delayed processing modules included in the single pipeline circuit (See Baek: Fig. 6, and [0133], “At this time, the first output data SDATA1 may include at least one line data among the line data included in the third image PDATA1 and at least one line data among the line data included in the fourth image PDATA2. In other words, the multiplexing control circuit 607 may transmit time-divided line data to the first scaler 609 using line data interleaving”).
Regarding claim 6, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 4 as outlined above. Further, Baek teaches that the image signal processor of claim 4, wherein each delayed processing module performs the delayed filtering operation on the end image data lines using a first number of received virtual data lines, and outputs a second number of the received virtual data lines without processing, the first number corresponding to the module delay size of the each delayed processing module, the second number corresponding to the received virtual data lines not used in the delayed filtering operation of the each delayed processing module (See Baek: Fig. 4, and [0082], “The synchronization signal generator 418 may generate the third sync signal SYNC1′ involved in the processing of the first output data LD1 and the fourth sync signal SYNC2′ involved in the processing of the second output data LD2. The third sync signal SYNC1′ may be generated based on both or either of the first and second sync signals SYNC1 and SYNC2. The fourth sync signal SYNC2′ may also be generated based on both or either of the first and second sync signals SYNC1 and SYNC2”).
Regarding claim 7, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 4 as outlined above. Further, Baek and Mody teach that the image signal processor of claim 4, wherein the image signal processor core includes:
a first pipeline circuit including one or more first delayed processing modules (See Mody: Figs. 1-3, and [0021], “The hardware thread scheduler 202 includes circuitry that is configurable (e.g., via software executed by the GPP 106) to schedule the execution of a single thread of tasks or multiple concurrent threads of tasks in the VPAC 108. A thread, which may also be referred to as a pipeline, is one or more tasks. A task is a particular function that may be, for example, performed by the stream accelerator 204, the stream accelerator 206, the memory-to-memory accelerator 208, the memory-to-memory accelerator 210, the DMA controller 212, or software implementing a task on a processor external to the VPAC 108, e.g., the DSP 110. The hardware thread scheduler 202 includes a plurality of task scheduler circuits and a crossbar circuit that is coupled to each of the task scheduler circuits and provides for communication between the task scheduler circuits. One or more of the task scheduler circuits is coupled to each of the stream accelerator 204, the stream accelerator 206, the memory-to-memory accelerator 208, the memory-to-memory accelerator 210, and the DMA controller 212 for coordination of processing between the stream accelerator 204, the stream accelerator 206, the memory-to-memory accelerator 208, the memory-to-memory accelerator 210, and the DMA controller 212”); and
a second pipeline circuit including one or more second delayed processing modules, the first pipeline circuit being connected in parallel with the first pipeline circuit (See Baek: Figs. 1-3, and [0049], “The ISP 230 may perform time-division multiplexing (TDM) on the first image and/or the second image. The TDM may not he performed in units of frame data. Instead, the TDM may be performed in units of line data without using the external memory 330. The ISP 230 may include a plurality of cores to process images, which is output from the imaging devices 310 and 320, in units of line data in TDM mode simultaneously, in parallel, or on the fly. Accordingly, the ISP 230 may be implemented as a multi-core ISP”).
Regarding claim 8, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 7 as outlined above. Further, Mody teaches that the image signal processor of claim 7, wherein the line interleaving controller generates and outputs the virtual data lines such that the number of the virtual data lines is equal to a greater one of a first pipeline delay size and a second pipeline delay size, the first pipeline delay size corresponding to a sum of the module delay sizes of the delayed processing modules included in the first pipeline circuit, the second pipeline delay size corresponding to a sum of the module delay sizes of the delayed processing modules included in the second pipeline circuit (See Mody: Figs. 3A-B, and [0028], “In the configuration of FIG. 3A, the stream accelerator 204 receives and processes the video stream 308 (e.g., processes one line of video at a time), and transfers the results 310 of processing to the shared memory 214. More specifically, the stream accelerator 204 writes the results 310 of processing to a circular buffer 302 formed in the shared memory 214. The circular buffer 302 may be implemented using one or more of the banks 216-222 of the shared memory 214. The depth (i.e., the number of units of storage) of the circular buffer 302, and all circular buffers formed in the shared memory 214, is variable via software configuration to accommodate the size and format of data transferred and transfer latency between hardware accelerators. For example, configuration information provided to the stream accelerator 204 and the stream accelerator 206 by the GPP 106 may set the depth of the circular buffer 302. The stream accelerator 206 retrieves the processed image data 312 from the circular buffer 302 for further processing”).
Regarding claim 9, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 7 as outlined above. Further, Baek teaches that the image signal processor of claim 7, wherein the image signal processor core further includes: 
a mixer configured to mix outputs of the first pipeline circuit and the second pipeline circuit (See Baek: Figs. 1-3, and [0075], “In the first case CASE1, the multiplexing control circuit 231 may process line data using line data interleaving. In the second case CASE2, the first image DATA1 is processed by the first ISP core 233-1 and the second image DATA2 is processed by the second ISP core 233-2. In a third case CASE3 where the first imaging device 310 operates in the pre-view mode and the second imaging device 320 operates in the capture mode, the first image DATA1 is processed by the second ISP core 233-2 and the second image DATA2 is processed by the first ISP core 233-1”).
Regarding claim 10, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 9 as outlined above. Further, Baek teaches that the image signal processor of claim 9, wherein one of the first pipeline circuit and the second pipeline circuit includes:
a delay buffer configured to delay received data lines without processing such that the first pipeline delay size and the second pipeline delay size becomes equal to each other (See Baek: Fig. 10, and [0096], “The memory controller 500-2 may store line data output from a previous element in a first buffer 510 or a second buffer 520 in response to the first switching control signal CSF1. The first buffer 510 may be used to store the line data LA1 through LAn, which is included in the first image DATA1 and the second buffer 520 may be used store the line data LB1 through LBm, which is included in the second image DATA2”).
Regarding claim 11, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 1 as outlined above. Further, Baek teaches that the image signal processor of claim 1, wherein the line interleaving controller receives a plurality of first image data lines included in a first image frame through a first channel and a plurality of second image data lines included in a second image frame through a second channel, generate one or more first virtual data lines corresponding to the first image frame and one or more second virtual data lines corresponding to the second image frame, and transfer the plurality of first image data lines, the plurality of second image data lines, the first virtual data lines and the second virtual data lines sequentially line by line with a time-division multiplexing (TDM) scheme to the image signal processor core (See Baek: Figs. 3, 7-8, and 13A-B, and [0064], “When the first ISP core 233-1 processes a captured image, both the first imaging device 310 and the second imaging device 320 may perform the first operation (e.g., the image capturing operation), according to the operating modes of the imaging devices 310 and 320. Then, the multiplexing control circuit 231 may transmit the first image DATA1 output from the first imaging device 310 to the first ISP core 233-1 as the first output data LD1 and may transmit the second image DATA2 output from the second imaging device 320 to the second ISP core 233-2 as the first output data LD1. For instance, as shown in FIG. 7 or 8 or FIGS. 13A through 13C, the multiplexing control circuit 231 may interleave line data using time division”).
Regarding claim 12, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 11 as outlined above. Further, Baek and Mody teach that the image signal processor of claim 11, wherein the line interleaving controller transfers, as an input stream signal to the image signal processor core, the plurality of first image data lines, the plurality of second image data lines (See Baek: Fig. 2, and [0066], “The first output data LD1 may include at least one line data among the line data LA1 through LAn of the first image DATA1 and at least one line data among the line data LB1 through LBm of the second image DATA2. In other words, the multiplexing control circuit 231 may transmit time-divided line data to the first ISP core 233-1 using a data interleaving method. The first ISP core 233-1 may change the configuration of its elements according to the first switching control signal CSF1 indicating whether each line data in the first output data LD1 is included in the first image DATA1 or the second image DATA2”), the first virtual data lines and the second virtual data lines (See Mody: Fig. 6, and [0052], “The shared memory access circuitry 604 also includes virtual line conversion circuitry 610 that implements a “virtual line mode.” The virtual line mode partitions a data stream into “lines” of any length to provide data to processing circuitry in units that promote efficient processing. For example, the shared memory access circuitry 604 may access the shared memory 214 to retrieve an entire row of pixel data from an image, or access the shared memory 214 to retrieve a specified number of bytes of pixel or other data (e.g., multiple lines) as best promotes efficient processing by processing circuitry coupled to the load/store engine 600. Similarly, output of processing circuitry that includes an arbitrary number of data units (bits, bytes, etc.) may be broken into lines by the virtual line conversion circuitry 610, where each line includes a predetermined number of data units, and written to the shared memory 214 as lines to optimize memory transfer efficiency”).
Regarding claim 13, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 12 as outlined above. Further, Zabezhinsky teaches that the image signal processor of claim 12, wherein the line interleaving controller transfers the input stream signal to the image signal processor core while the image signal processor core processes the end image data lines of the first image frame or the second image frame (See Zabezhinsky: Fig. 7, and Col. 9 Lines 48-64, “If the current channel is the last channel in the sequence (query task 714), then rotating deinterleaving process 700 proceeds to a query task 718. If more channels remain in the channel sequence, then the next channel in the sequence is selected (task 716) and process 700 is reentered such that task 710 buffers more data from the incoming data frame and task 712 continues to transmit subframe data on the individual channels. In the practical embodiment, the buffer(s) store the data in the order in which it appears in the incoming data frame. At the end of a channel sequence, query task 718 determines whether the current incoming data frame has ended. If not, then rotating deinterleaving process 700 is reentered at task 708 to restart the channel sequencing. Thus, tasks 708, 710, 712, 714, 716, and 718 form a loop during which data from the current data frame is deinterleaved to form N subframe structures for transmission via the N channels”).
Regarding claim 14, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 12 as outlined above. Further, Zabezhinsky teaches that the image signal processor of claim 12, wherein the line interleaving controller generates a channel identification signal indicating whether a present data in the input stream signal corresponds to the first image frame or the second image frame (See Zabezhinsky: Fig. 5, and Col. 7 Lines 6-27, “Data communication apparatus 500 may include an input port or node 508 for obtaining a plurality of data frames at a first data rate, e.g., digital wrapper frames received at 10 Gbps. In accordance with one practical embodiment, input node 508 receives a 16 bit wide parallel data signal. Eventually, the incoming data frames are presented to framer 502, which is configured to align the incoming data frames. In the practical embodiment, framer 502 detects the FAS contained in the digital wrapper frames and performs conventional frame synchronization techniques to align the frames. The aligned input data frames are processed by rotating deinterleaver 504 in accordance with the rotating deinterleaving procedure described herein. Briefly, rotating deinterleaver 504 is configured to reformat the incoming data frames into a plurality of subframe structures, each corresponding to one of the different transmission channels”), and
wherein the image signal processor core performs independently processing of the first image frame and processing of the second image frame based on the channel identification signal (See Zabezhinsky: Figs. 2 and 5, and Col. 7 Lines 22-36, “In the practical embodiment, rotating deinterleaver 504 generates a 16 bit wide parallel output signal for each of the transmit channels. For deployment in a serial backplane architecture (see FIG. 2), each of the parallel output signals from rotating deinterleaver 504 is processed by a respective serializer 506; each serializer is directly or indirectly coupled to rotating deinterleaver 504. Each serializer is configured to generate serial data representing one of the subframe structures. In other words, each serializer generates a serial stream of digital data for transmission over the respective channel. The serial data streams are each transmitted at a second data rate that is less than the data rate of the incoming data frame. The overall combined data rate of the serializers 506 is equal to the data rate of the input data frames”).
Regarding claim 15, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 12 as outlined above. Further, Mody and Zabezhinsky teach that the image signal processor of claim 12, wherein the line interleaving controller generates a virtual line identification signal indicating whether a present data line in the input stream signal correspond to the image data line or the virtual data line (See Mody: Fig. 6, and [0052], “Similarly, output of processing circuitry that includes an arbitrary number of data units (bits, bytes, etc.) may be broken into lines by the virtual line conversion circuitry 610, where each line includes a predetermined number of data units, and written to the shared memory 214 as lines to optimize memory transfer efficiency”), and
wherein the image signal processor core performs processing of the end image data lines of the first image frame and the second image frame based on the virtual line identification signal (See Zabezhinsky: Fig. 7, and Col. 9 Lines 48-64, “If the current channel is the last channel in the sequence (query task 714), then rotating deinterleaving process 700 proceeds to a query task 718. If more channels remain in the channel sequence, then the next channel in the sequence is selected (task 716) and process 700 is reentered such that task 710 buffers more data from the incoming data frame and task 712 continues to transmit subframe data on the individual channels. In the practical embodiment, the buffer(s) store the data in the order in which it appears in the incoming data frame. At the end of a channel sequence, query task 718 determines whether the current incoming data frame has ended. If not, then rotating deinterleaving process 700 is reentered at task 708 to restart the channel sequencing. Thus, tasks 708, 710, 712, 714, 716, and 718 form a loop during which data from the current data frame is deinterleaved to form N subframe structures for transmission via the N channels”).
Regarding claim 16, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 12 as outlined above. Further, Baek and Mody teach that the image signal processor of claim 12, wherein the line interleaving controller includes:
a buffer circuit configured to buffer the plurality of the first image data lines and the plurality of the second image data lines to selectively output each first image data line or each second image data line (See Baek: Fig. 10, and [0096], “The memory controller 500-2 may store line data output from a previous element in a first buffer 510 or a second buffer 520 in response to the first switching control signal CSF1. The first buffer 510 may be used to store the line data LA1 through LAn, which is included in the first image DATA1 and the second buffer 520 may be used store the line data LB1 through LBm, which is included in the second image DATA2”);
a virtual line generator configured to generate the first virtual data lines and the second virtual data lines and selectively output the first virtual data line or the second virtual data line (See Mody: Fig. 6, and [0052], “The shared memory access circuitry 604 also includes virtual line conversion circuitry 610 that implements a “virtual line mode.” The virtual line mode partitions a data stream into “lines” of any length to provide data to processing circuitry in units that promote efficient processing. For example, the shared memory access circuitry 604 may access the shared memory 214 to retrieve an entire row of pixel data from an image, or access the shared memory 214 to retrieve a specified number of bytes of pixel or other data (e.g., multiple lines) as best promotes efficient processing by processing circuitry coupled to the load/store engine 600. Similarly, output of processing circuitry that includes an arbitrary number of data units (bits, bytes, etc.) may be broken into lines by the virtual line conversion circuitry 610, where each line includes a predetermined number of data units, and written to the shared memory 214 as lines to optimize memory transfer efficiency”);
a multiplexer configured to output the input stream signal by selecting an output of the buffer circuit and an output of the virtual line generator (See Baek: Figs. 1-3 and 8, and [0101], “It is assumed that both the imaging devices 310 and 320 operate in the capture mode and the first ISP core 233-1 exclusively processes the images DATA1 and DATA2 captured by the respective imaging devices 310 and 320. When the phase of the first sync signal SYNC1 input at a fourth time point T22 lags behind the phase of the second sync signal SYNC2 input at a third tune point T21, as shown in FIG. 8, the multiplexing control circuit 231A may transmit the first line data LB1 of the second image DATA2 to the first ISP core 233-1 prior to the first line data LA1 of the first image DATA1”); and
a control logic circuit configured to control operations of the buffer circuit, the virtual line generator and the multiplexer (See Mody: Figs. 1-3, and [0019], “The SoC 104 further includes a DMA controller 118, a camera interface 120, a display management component 112, on-chip random access memory (RAM) 116, e.g., a computer readable medium, and various input/output (I/O) peripherals 124 all coupled to the processors 106, 110, and 114, and the VPAC 108 via the high speed interconnect 122. In addition, some implementations of the SoC 104 that are directed to automotive applications include a safety component 126 that includes safety related functionality to enable compliance with automotive safety requirements. Such functionality may include support for CRC (cyclic redundancy check) of data, clock comparator for drift detection, error signaling, windowed watch-dog timer, and self-testing of the SoC 104 for damage and failures”).
Regarding claim 17, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 16 as outlined above. Further, Mody teaches that the image signal processor of claim 16, wherein the buffer circuit includes:
a common memory region configured to store the first image data lines and the second image data lines according to an reception order that the buffer circuit receives the first image data lines and the second image data lines (See Mody: Fig. 2, and [0020], “FIG. 2 shows a block diagram for an example of the VPAC 108 in accordance with the present disclosure. The VPAC 108 includes a hardware thread scheduler 202, a stream accelerator 204, a stream accelerator 206, a memory-to-memory accelerator 208, a memory-to-memory accelerator 210, a DMA controller 212, and a shared memory 214. The hardware thread scheduler 202 and the shared memory 214 are coupled to each of the stream accelerator 204, the stream accelerator 206, the memory-to-memory accelerator 208, the memory-to-memory accelerator 210, and the DMA controller 212. Various implementations of the VPAC 108 may include one or more stream accelerators and one or more memory-to-memory accelerators, each of which is coupled to the hardware thread scheduler 202 and the shared memory 214. The stream accelerator 204, the stream accelerator 206, the memory-to-memory accelerator 208, and the memory-to-memory accelerator 210 may be generically referred to herein as “hardware accelerators.””), and
wherein the control logic circuit configured to control the buffer circuit such that the buffer circuit outputs, according to the reception order, the first image data lines and the second image data lines stored in the common memory region (See Mody: Figs. 3A-B, and [0028], “In the configuration of FIG. 3A, the stream accelerator 204 receives and processes the video stream 308 (e.g., processes one line of video at a time), and transfers the results 310 of processing to the shared memory 214. More specifically, the stream accelerator 204 writes the results 310 of processing to a circular buffer 302 formed in the shared memory 214. The circular buffer 302 may be implemented using one or more of the banks 216-222 of the shared memory 214. The depth (i.e., the number of units of storage) of the circular buffer 302, and all circular buffers formed in the shared memory 214, is variable via software configuration to accommodate the size and format of data transferred and transfer latency between hardware accelerators. For example, configuration information provided to the stream accelerator 204 and the stream accelerator 206 by the GPP 106 may set the depth of the circular buffer 302. The stream accelerator 206 retrieves the processed image data 312 from the circular buffer 302 for further processing”).
Regarding claim 18, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 16 as outlined above. Further, Baek and Mody teach that the image signal processor of claim 16, wherein the buffer circuit includes: 
a first memory region configured to sequentially store the first image data lines according a first reception order that the buffer circuit receives the first image data lines (See Baek: Fig. 10, and [0096], “The memory controller 500-2 may store line data output from a previous element in a first buffer 510 or a second buffer 520 in response to the first switching control signal CSF1. The first buffer 510 may be used to store the line data LA1 through LAn, which is included in the first image DATA1 and the second buffer 520 may be used store the line data LB1 through LBm, which is included in the second image DATA2”); and

a second memory region configured to store the second image data lines according a second reception order that the buffer circuit receives the second image data lines (See Baek: Fig. 10, and [0111], “The memory controller 500-2 may store data output from a previous element in a first buffer 510 or a second buffer 520 in response to the first switching control signal CSF1. For instance, when the first line data LB1 of the second image DATA2 is firstly input to the first ISP core 233-1, as shown in FIG. 8, the first ISP core 233-1 may change the configuration of the elements 500-1 through 500-4 to process the first line data LB1 in response to the first switching control signal CSF1, which instructs to process the first line data LB1”), and 
wherein the control logic circuit configured to determines a priority order of the first image data lines stored in the first memory region and the second image data lines stored in the second memory region and control the buffer circuit such that the buffer circuit outputs, according to the priority order, the first image data lines stored in the first memory region and the second image data lines stored in the second memory region (See Mody: Figs. 3A-B, and [0035], “In the configuration of FIG. 3B, the stream accelerator 204 receives and processes the video stream 308 (e.g., processes one line of video at a time), and transfers the results 352 of processing to the shared memory 214. More specifically, the stream accelerator 204 writes the results 352 of processing to a circular buffer 332 formed in the shared memory 214. The circular buffer 332 may be implemented using one or more of the banks 216-222 of the shared memory 214. The depth of the circular buffer 332 is software configurable to accommodate the size and format of data transferred and transfer latency between the stream accelerator 204 and memory external to the VPAC 108. For example, configuration information provided to the stream accelerator 204 and the DMA controller 212 by the GPP 106 may set the depth of the circular buffer 332. Because the depth of the circular buffers formed in the shared memory 214 is adjustable, the VPAC 108 supports changes in buffer depth to accommodate instantaneous changes in external memory latency that can be identified only with application execution (i.e., execution of applications that access memory external to the VPAC 108 that is also accessed by the VPAC 108). The depth of the circular buffers in the VPAC 108 can be optimized by software configuration after the applications executing on the image processing system 100, and memory latency resulting from the execution, are characterized. The DMA controller 212 retrieves the processed image data 354 from the circular buffer 332 and transfers the processed image data 354 to a memory external to the VPAC 108, such as the on-chip RAM 116. In order to prevent stalls in the transfer of the real-time data output of the stream accelerator 204, the DMA controller 212, and specifically the channels of the DMA controller 212 assigned to transfer data from the circular buffer 332, may be configured to give priority to data transfer from the circular buffer 332 (relative to transfers of non-real-time data streams). Some implementations of the DMA controller 212 may apply a DMA engine that is dedicated to transfers of real-time data to transfer the processed image data 354 from the circular buffer 332 to memory external to the VPAC 108”).
Regarding claim 19, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 1 as outlined above. Further, Baek, Mody, and Zabezhinsky teach that a line interleaving controller (See Baek: Figs. 1-3, and [0070], “FIG. 3 is a block diagram showing another example of the ISP 230 illustrated in FIG. 1. Referring to FIGS. 2 and 3, an ISP 230A-2 does not include the first DMA controller 237. The structure and operations of the ISP 230A-2 illustrated in FIG. 3 are substantially the same as or similar to those of the ISP 230A-1 illustrated in FIG. 2. Thus, detailed descriptions of the structure and operations of the ISP 230A-2 will be omitted”) comprising:
a buffer circuit configured to buffer a plurality of first image data lines included in a first image frame received through a first channel and a plurality of second image data lines included in a second image frame received through a second channel to selectively output each first image data line or each second image data line (See Baek: Figs. 1-3, and [0064], “For instance, as shown in FIG. 7 or 8 or FIGS. 13A through 13C, the multiplexing control circuit 231 may interleave line data using time division”);
a virtual line generator configured to generate first virtual data lines corresponding the first image frame and second virtual data lines corresponding to the second image frame (See Mody: Fig. 6, and [0052], “The shared memory access circuitry 604 also includes virtual line conversion circuitry 610 that implements a “virtual line mode.” The virtual line mode partitions a data stream into “lines” of any length to provide data to processing circuitry in units that promote efficient processing. For example, the shared memory access circuitry 604 may access the shared memory 214 to retrieve an entire row of pixel data from an image, or access the shared memory 214 to retrieve a specified number of bytes of pixel or other data (e.g., multiple lines) as best promotes efficient processing by processing circuitry coupled to the load/store engine 600. Similarly, output of processing circuitry that includes an arbitrary number of data units (bits, bytes, etc.) may be broken into lines by the virtual line conversion circuitry 610, where each line includes a predetermined number of data units, and written to the shared memory 214 as lines to optimize memory transfer efficiency”);
a multiplexer configured to output a stream signal by selecting an output of the buffer circuit and an output of the virtual line generator (See Baek: Figs. 1-3 and 8, and [0101], “It is assumed that both the imaging devices 310 and 320 operate in the capture mode and the first ISP core 233-1 exclusively processes the images DATA1 and DATA2 captured by the respective imaging devices 310 and 320. When the phase of the first sync signal SYNC1 input at a fourth time point T22 lags behind the phase of the second sync signal SYNC2 input at a third tune point T21, as shown in FIG. 8, the multiplexing control circuit 231A may transmit the first line data LB1 of the second image DATA2 to the first ISP core 233-1 prior to the first line data LA1 of the first image DATA1”); and
a control logic circuit configured to control the buffer circuit, the virtual line generator and the multiplexer (See Mody: Figs. 1-3, and [0019], “The SoC 104 further includes a DMA controller 118, a camera interface 120, a display management component 112, on-chip random access memory (RAM) 116, e.g., a computer readable medium, and various input/output (I/O) peripherals 124 all coupled to the processors 106, 110, and 114, and the VPAC 108 via the high speed interconnect 122. In addition, some implementations of the SoC 104 that are directed to automotive applications include a safety component 126 that includes safety related functionality to enable compliance with automotive safety requirements. Such functionality may include support for CRC (cyclic redundancy check) of data, clock comparator for drift detection, error signaling, windowed watch-dog timer, and self-testing of the SoC 104 for damage and failures”),
wherein the first virtual data lines are used to process one or more end image data lines included in an end portion of the first image frame (See Zabezhinsky: Fig. 2, and Col. 3 Lines 57-67, “Serial backplane architecture 200 may include any number of port cards 202 configured to communicate with one another via a crosspoint switch fabric 204. For the sake of simplicity, FIG. 2 only depicts two port cards 202. Port card 202 generally includes a receiver 206, a transmitter 208, one or more components 210 related to data processing and/or data formatting, and a transceiver 212 that also functions as a serializer/deserializer. Depending upon the particular application, port card 202 may be alternately configured and the techniques of the present invention are not limited to the example architecture shown in FIG. 2”; and Fig. 6, and Col. 8 Lines 19-23, “The de-skewed data is processed by rotating interleaver 608 in accordance with the rotating interleaving procedure described herein. Groups of bytes enter rotating interleaver 608 simultaneously from each channel, however, rotating interleaver 608 outputs groups of bytes sequentially”), and the second virtual data lines are used to process one or more end image data lines included in an end portion of the second image frame (See Zabezhinsky: Fig. 7, and Col. 9 Lines 65-67 ~ Col. 10 Lines 1-14, “At the end of the current incoming data frame, a query task 720 may be performed to check whether the next incoming data frame has started. A negative determination will occur as a result of a framing error and should not occur during normal operation. If, however, this should occur, then rotating deinterleaving process 700 can be reentered at task 702 in an attempt to reestablish frame alignment. Assuming that the next incoming data frame has been properly received, a task 722 is performed to rotate the initialized channel sequence and form a new channel sequence. Task 722 ensures that the first channel selected in task 708 sequentially changes for each new incoming data frame, thus distributing the FAS periodically in each subframe structure. Thus, N different channel sequences will be generated by process 700. The channel sequences will follow this general pattern”).
Regarding claim 20, Baek, Mody, and Zabezhinsky teach all the features with respect to claim 1 as outlined above. Further, Baek, Mody, and Zabezhinsky teach that an application processor (See Baek: Figs. 1-3, and [0070], “FIG. 3 is a block diagram showing another example of the ISP 230 illustrated in FIG. 1. Referring to FIGS. 2 and 3, an ISP 230A-2 does not include the first DMA controller 237. The structure and operations of the ISP 230A-2 illustrated in FIG. 3 are substantially the same as or similar to those of the ISP 230A-1 illustrated in FIG. 2. Thus, detailed descriptions of the structure and operations of the ISP 230A-2 will be omitted”) comprising:
a bus (See Baek: Figs. 1-3, and [0045], “The processor 200 may be implemented as an integrated circuit (IC), a motherboard, a system on chip (SoC), an application processor (AP), or a mobile AP. The processor 200 may include bus architecture (or a bus) 201, a central processing unit (CPU) 210, a plurality of interfaces 220-1 and 220-2, an image signal processor (ISP) 230, a memory controller 250, and a display controller 270”);
an image signal processor connected to the bus (See Baek: Figs. 1-3, and [0045], “The CPU 210, the ISP 230, the memory controller 250, and the display controller 270 may communicate a command and/or data with one another through the bus architecture 201. The bus architecture 201 may be implemented as, for example, a bus using an advanced microcontroller bus architecture (AMBA) protocol, a bus using an advanced high-performance bus (AHB) protocol, a bus using an advanced peripheral bus (APB) protocol, a bus using an AMBA extensible interconnect (AXI) protocol, or a combination thereof”); and 
a central processing unit connected to the bus, the central processing unit configured to control the image signal processor, the image signal processor (See Baek: Figs. 1-3, and [0046], “The CPU 210 may control the overall operation of the processor 200. For example, the CPU 210 may control the interfaces 220-1 and 220-2, the ISP 230, the memory controller 250, and the display controller 270. The CPU 210 may include at least one core”) comprising:
a line interleaving controller configured to receive a plurality of image data lines included in an image frame (See Baek: Figs. 1-3, and [0064], “For instance, as shown in FIG. 7 or 8 or FIGS. 13A through 13C, the multiplexing control circuit 231 may interleave line data using time division”), generate one or more virtual data lines corresponding to the image frame, and output the plurality of image data lines and the virtual data lines sequentially line by line (See Mody: Fig. 6, and [0052], “The shared memory access circuitry 604 also includes virtual line conversion circuitry 610 that implements a “virtual line mode.” The virtual line mode partitions a data stream into “lines” of any length to provide data to processing circuitry in units that promote efficient processing. For example, the shared memory access circuitry 604 may access the shared memory 214 to retrieve an entire row of pixel data from an image, or access the shared memory 214 to retrieve a specified number of bytes of pixel or other data (e.g., multiple lines) as best promotes efficient processing by processing circuitry coupled to the load/store engine 600. Similarly, output of processing circuitry that includes an arbitrary number of data units (bits, bytes, etc.) may be broken into lines by the virtual line conversion circuitry 610, where each line includes a predetermined number of data units, and written to the shared memory 214 as lines to optimize memory transfer efficiency”); and
an image signal processor core including at least one pipeline circuit (See Baek: Fig. 10, and [0094], “Referring to FIG. 10, the first ISP core 233-1 may include elements 500-1 through 500-4 connected in series. The elements 500-1 through 500-4 may form a chain or a pipeline. The elements 500-1, 500-2, and 500-4 may be processing circuits that process line data. For instance, the elements 500-1, 500-2, and 500-4 may perform at least one among auto dark level compensation, bad pixel replacement, noise reduction, lens shading compensation, color correction, RGB gamma correction, edge enhancement, hue control, and color suppress”), the pipe line circuit including a plurality of processing modules serially connected to sequentially process data lines received from the line interleaving controller (See Zabezhinsky: Fig. 2, and Col. 3 Lines 57-67, “Serial backplane architecture 200 may include any number of port cards 202 configured to communicate with one another via a crosspoint switch fabric 204. For the sake of simplicity, FIG. 2 only depicts two port cards 202. Port card 202 generally includes a receiver 206, a transmitter 208, one or more components 210 related to data processing and/or data formatting, and a transceiver 212 that also functions as a serializer/deserializer. Depending upon the particular application, port card 202 may be alternately configured and the techniques of the present invention are not limited to the example architecture shown in FIG. 2”; and Fig. 6, and Col. 8 Lines 19-23, “The de-skewed data is processed by rotating interleaver 608 in accordance with the rotating interleaving procedure described herein. Groups of bytes enter rotating interleaver 608 simultaneously from each channel, however, rotating interleaver 608 outputs groups of bytes sequentially”), the line interleaving controller configured to process one or more end image data lines included in an end portion of the image frame based on the virtual data lines (See Zabezhinsky: Fig. 7, and Col. 9 Lines 65-67 ~ Col. 10 Lines 1-14, “At the end of the current incoming data frame, a query task 720 may be performed to check whether the next incoming data frame has started. A negative determination will occur as a result of a framing error and should not occur during normal operation. If, however, this should occur, then rotating deinterleaving process 700 can be reentered at task 702 in an attempt to reestablish frame alignment. Assuming that the next incoming data frame has been properly received, a task 722 is performed to rotate the initialized channel sequence and form a new channel sequence. Task 722 ensures that the first channel selected in task 708 sequentially changes for each new incoming data frame, thus distributing the FAS periodically in each subframe structure. Thus, N different channel sequences will be generated by process 700. The channel sequences will follow this general pattern”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612